Title: From George Washington to Rawleigh Colston, 16 July 1798
From: Washington, George
To: Colston, Rawleigh



Sir,
Mount Vernon 16th July 1798.

Your letter of the 1st of last month got safe to my hands, but long, very long after its date.
It would give me great concern if any act of mine should produce difficulty, or loss, to any of the purchasers of Colo. George Mercers land, sold under the Power of Attorney given to me, and others, for that purpose. But as this business has been taken out of my hands by a Decree of the High Court of Chancery, of this State; after the Papers have passed from me, and without recollecting (at this time) why a Deed did not pass in due ⟨form and⟩ time or what the circumstance of the case is now, to renew my Agency, after an absolute relinquishment of it, conveys to my mind an odd appearance. Besides, the Conveyances which were made at the Sale, had a number of parties to them; to all of whose signatures there were Witnesses. Not less than five or Six of these parties (to my knowledge) are dead; and the witnesses for the most part dead also, or dispersed; and, supposing the case otherwise, of what avail would their evidence be to Deeds of 25 years standing, which ought to have been recorded within eight months?
The farthest I have ever gone, since relinquishing the trust, was where the old Deed has, by neglect of the person to whom it was granted, been suffered to exceed the time, required by Law for its record, to certify before fresh witnesses on the back of it, that it was duly executed at the time and in the manner therein expressed. And this I am ready to do in your case, if the case will admit of it; but to go into an entire new Conveyance under the circumstances I have mentioned, I should be very unwilling; unless I was well advised of the necessity & propriety of the measure by a professional and well informed character, who would consider, thoroughly, the case in all its relations, and under all its circumstances; to encounter the expence of which, I am not disposed; having already been

saddled with a good deal on account of my Agency in that business, without ever receiving, or charging a copper for all the trouble or expence of my several trips to Bullrun, Shanandoah, &ca; and paying Clerks & Sheriffs notes for many of the Bonds put in suit by Colo. Jno. F. Mercer—for as much as they were instituted in my name, & being blended with others, could not well be seperated or a farthing for Commission.
If Genl Marshall, as the mutual friend of us both, would consider the case as above, with my difficulties, expressed in this letter, I dare say, before hand, that I should find no scruple in carrying what he would advise, into effect. I am Sir—Your Obedt Hble Servant

Go: Washington

